Citation Nr: 0910615	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic 
arthritis, claimed as secondary to psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
psoriasis and psoriatic arthritis, secondary to psoriasis.  
In August 2007, the Veteran testified before the Board at a 
hearing that was held via videoconference from the RO.  In 
September 2007, the Board remanded the claims for additional 
development.

In August 2007, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In September 2007, the Board remanded the claims to obtain an 
etiological opinion regarding the Veteran's psoriasis.  While 
the Veteran's service records were absent evidence 
demonstrating either complaints or diagnoses of psoriasis in 
service, the Board determined, based upon his credible and 
competent report of continuity of symptomatology compatible 
with a diagnosis of psoriasis, that an opinion regarding 
whether his psoriasis as likely as not had its clinical onset 
during service was necessary.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The Veteran underwent VA dermatological examination in 
December 2008.  In determining that the Veteran's psoriasis 
did not likely first clinically manifest during the Veteran's 
period of active service, the examiner relied upon the 
absence of evidence demonstrating complaints consistent with 
or diagnoses of psoriasis in the Veteran's service medical 
records, and the Veteran's reports of an itchy, flaky scalp 
during service.  The examiner did not comment as to the 
Veteran's report of in-service scaling of the skin on areas 
aside from the scalp, including the elbows, nor on his report 
of continuity of scaling skin on various body parts in the 
years following his separation from service.  Because the 
Board, in remanding the case, determined that the Veteran's 
testimony regarding continuity of symptomatology regarding 
the scaling of the skin on areas aside from the scalp, 
including the elbows, following his separation from service 
was both credible and competent, and the examiner declined to 
consider such testimony in rendering the opinion, the 
December 2008 opinion is inadequate for rating purposes.  
Because the December 2008 opinion is not adequate, a remand 
for an additional opinion is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Next, a review of the record reflects that the Veteran has 
received private treatment for psoriasis.  Specifically, VA 
records dated in February 2007 show that the Veteran reported 
seeing "Dr. Yohn," a rheumatologist in Sarasota, Florida, 
every three months.  Additionally, in August 2007 testimony 
before the Board, the Veteran stated that he had been treated 
for psoriasis at Columbia Presbyterian Hospital in New York.  
Because neither Dr. Yohn's records nor the records from 
Columbia Presbyterian Hospital have yet been requested and 
such records may include information pertinent to the 
Veteran's claims, such records are relevant and an attempt to 
obtain them should be made.

Finally, as to his claim of entitlement to service connection 
for psoriatic arthritis, secondary to psoriasis, the Board 
finds that this claim is inextricably intertwined with the 
Veteran's pending claim for service connection for psoriasis, 
as the resolution of that claim might have bearing upon the 
claim for a psoriatic arthritis.  The appropriate remedy 
where a pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
treatment for psoriasis and psoriatic 
arthritis from "Dr. Yohn," in 
Sarasota, Florida, and from Columbia 
Presbyterian Hospital in New York.  All 
attempts to secure these records must 
be documented in the claims folder.

2.  After the above records have been 
associated with the file, forward the 
Veteran's claims file for review by a 
VA examiner to ascertain whether his 
psoriasis had its clinical onset during 
active service.  No further examination 
of the Veteran is necessary unless the 
examiner determines otherwise.  The 
examiner should specifically offer an 
opinion as to whether it is at likely 
as not that the Veteran's psoriasis 
first manifested during his period of 
active service.  In this regard, the 
examiner should consider the Veteran's 
statements regarding the in-service 
scaling of the skin on areas aside from 
the scalp, including the elbows, and 
his report of continuity of scaling 
skin on various body parts in the years 
following his separation from service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury but relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion).  The examiner should also 
provide opinions as to the approximate 
date of onset of the Veteran's 
psoriasis and psoriatic arthritis.  The 
claims file should be made available 
to, and should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for the opinions, with 
citation to relevant medical findings, 
must be provided.  

3.  Then, readjudicate the appeal.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

